PRATT, J.
This is a certiorari to review the action of the board of health in removing the relator from office as registrar of vital statistics in Long Island City. The relator was duly qualified and duly appointed, and performed the duties thereafter until removed by said respondent. The charge upon which the relator was removed, in substance, was “a violation of the instructions of the health officer, and the rules and regulations of the board of health.” The specification was that he caused the mail of the health board to be delivered at his residence, instead of allowing the same to be delivered at the office of said board of health, in the city hall. We will assume the board of health had jurisdiction, and that the proceedings were regular in form, and consider only the question whether the evidence shows that the relator violated any rule of the board of health, or disobeyed any proper order of the health officer, which the latter had authority to make. It is to be observed that there is no contradiction that a large proportion of the mail was addressed to the relator in person, which, in any case, would naturally and properly be delivered at his house. Again, there is not a scintilla of proof that the relator ever caused any *661mail matter to be delivered at bis house, or that he ever prevented any such mail from being delivered at the office of the board of health. The evidence also fails to show that any rule was ever adopted about the delivery of the mail, or notice of any such request ever served on the relator. Neither is it shown that any order of the health officer was ever disobeyed. Indeed, the evidence shows that the relator endeavored faithfully to perform the duties of his office. In fact, the inference is plain that the public health was conserved by the relator receiving mail after office hours, especially where it was necessary to grant burial certificates, or to attend to existence of contagious diseases. It is perfectly plain that there was not a particle, of evidence sufficient to sustain a charge that relator was guilty of violating any rule of the board of health, or disobedience of any order. The finding and determining of the board of health must be reversed, with costs, and relator returned to office.
DYKMAN, J., concurs.